DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
Applicant argues that Hwang has no suggestion that reset is triggered by receiving a correction value having a particular one value of possible values.  The Examiner respectfully disagrees.  In view of Applicant specification page 9 “One example of such a table is set out below…… fc(i) may for instance be set to zero if a reset indicated”, Hwang discloses in par.091, when accumulation is enabled base on the TPC command δPUSCH,c, fc(0) is the first value after reset of accumulation. It would have been overcome the prior art if claim specific subject matter describe in details similar to the table in Applicant page 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub. 2016/0029392) in view of Lee (US Pub. 2016/0242125).
Regarding claim 26, Lee discloses a method performed by a wireless device for transmit power control, the wireless device being operable in a wireless telecommunications network, the wireless device being configured to determine a value for its transmit power (par.016 “The UE determines a power control adjustment state of and uplink subframe i based on the TPC command”) based in part on cumulative transmit power control representing a closed-loop power control part of the transmit power control, whereby the wireless device determines a value for a cumulative transmit power control function based on a previous value for the cumulative transmit power control function and a correction value (par.016, “The power control adjustment sate of subframe I is accumulated from a power control adjustment state of a previous uplink subframe j”), the method comprising: 
receiving, from a network node operable in the wireless telecommunications network, a control signal comprising an indication of a correction value (par.090 “δPUSCHc PUSCHc……..included in PDCCH/EPDCCH with DCI……..on subframe i-kPUSCH”); and 
responsive to a determination that the indication of the correction value is a particular one value of the plurality of possible values, resetting the closed-loop power control part by resetting the cumulative transmit power control function (par.091 “The PUSCH power control adjustment state……+ δPUSCH,c(i-KPUSCH)…..fc(0) is the first value after reset of accumulation”).  
Hwang discloses a correction value δPUSCH,c(i-KPUSCH) for uplink power control on subframe (i-KPUSCH).  However, Hwang lacks of disclose the value of δPUSCH,c is one of plurality values.
Lee discloses of disclose the value of δPUSCH,c is one of plurality values (par.086-087).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Hwang with the above teaching of Lee in order to provide the second uplink subframe is configured to be changed to efficiently control uplink transmission as suggested by Lee (par. 016-21).
Regarding claim 27, the modified Hwang discloses the cumulative transmit power control function is reset such that the cumulative transmit power control function of the wireless device is determined by a default process (Hwang, par.090-094 “According to 3GPP TS 36.213……if accumulation is enabled…… fc(0) is the first value after reset of accumulation….if accumulation is not enabled…..can be found in 3GPP TS 36.213”; Lee, par.013-017). 
Regarding claim 28, the modified Hwang discloses the default process is independent of the previous value for the cumulative transmit power control function (Lee, par.016-017 “the first uplink subframe”, “the second uplink subframe”; Hwang par.016, “The power control adjustment sate of subframe I”, “ a previous uplink subframe j”).  
Regarding claims 29 and 39, the modified Hwang discloses the cumulative transmit power control function is reset such that the cumulative transmit power control function has a default value (Lee, par.015).
Regarding claims 30 and 40, the modified Hwang discloses the wireless device is configured with a mapping between the plurality of possible values for the indication of the correction value, and corresponding values for the correction value (Lee, par.087).  
Regarding claims 31 and 41, the modified Hwang discloses the particular one value for the indication of the correction value is configurable to map to one of: a correction value and an indication to reset the cumulative transmit power control function (Lee, par.087).  
Regarding claim 32, the modified Hwang discloses receiving a configuration from the network node, comprising an instruction to map the particular value for the indication of the correction value to one of: a correction value and the indication to reset the cumulative transmit power control function (Lee, par.086-087 “UE …to decode a PDCCH/EPDCCH in DCI format……a TPC-index parameter provided by the higher layer).  
Regarding claim 33, the modified Hwang discloses the transmit power is further determined based on an estimate of the pathloss between the wireless device and the network node (Hwang, par.098 “PLc”).  
Regarding claim 34, the modified Hwang discloses determining a transmit power based on the reset cumulative transmit power control3 of 10Application Ser. No.: 16/644,710 Attorney Docket No. 1009-3939 / P072915US02function; and transmitting a transmission to the network node using the determined transmit power (Hwang, par.099).  
Regarding claim 35, the modified Hwang discloses everything as claim 26 above.  More specifically, the modified Hwang discloses a network node in a wireless telecommunication network (Hwang, par.022 “a base station”). Further, the modified Hwang discloses, as demonstrated in Lee’s tables 3 and 4, the value of TPC filed is selected one of possible values (Lee, par.087-088, par.0219-0220 “ “a UL index field”). 
Regarding claim 36, the modified Hwang discloses performing measurements on one or more reference signals received from the wireless device (Hwang, par.061); and wherein the step of selecting a value for the indication of the correction value comprises selecting a value as a function of the measurements on the one or more reference signals (Lee, par.087-088).  
Regarding claim 37, the modified Hwang discloses the reference signals comprising sounding reference signals, SRS (Lee par.086 “PDCCH/EPDCCH in DCI format 0 with SPS C-RNTI”).  
Regarding claim 38, the modified Hwang discloses the particular one value indicates the wireless device is to reset the cumulative transmit power control function such that the cumulative transmit power control function is determined by a default process independent of the previous value for the cumulative transmit power control function (Lee, par.016-017 “the first uplink subframe”, “the second uplink subframe”; Hwang par.016, “The power control adjustment sate of subframe i”, “ a previous uplink subframe j”).  
Regarding claim 42, the modified Hwang discloses performing measurements on one or more reference signals received from the wireless5 of 10Application Ser. No.: 16/644,710 Attorney Docket No. 1009-3939 / P072915US02device (Hwang, par.098 “PLc”); and 
wherein the step of selecting (Lee, 087-088, par.0220) a value for the indication of the correction value comprises selecting a value as a function of the measurements on the one or more reference signals, wherein the particular value for the indication of the correction value is configurable to map to one of a correction value and an indication to reset the cumulative transmit power control function as a function of the one or more reference signals being transmitted by the wireless device periodically or aperiodically (Lee, par.099).  
Regarding claim 43, the modified Hwang discloses initiating transmission of a configuration to the wireless device, comprising an instruction to map the particular one value for the indication of the correction value to one of: a correction value and the indication to reset the cumulative transmit power control function (Lee, par.071, 087).  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub. 2016/0029392) in view of Lee (US Pub. 2016/0242125) further in view of Chen (US Pub. 2011/0159914).
Regarding claim 44, the modified Hwang discloses everything as claim 26 above.  More specifically, the modified Hwang discloses a processing circuitry (fig. 4 element 412).  However, the modified Hwang fails to teach a wireless device power supply circuitry configured to supply power to the wireless device.  
Chen discloses a power supply circuitry (par.005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Hwang with the above teaching of Chen to control uplink power transmission in order to minimize interference and to maximize the battery life of the mobile terminal as suggested by Chen.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub. 2016/0029392) in view of Lee (US Pub. 2016/0242125) further in view of Brisebois (US Pub. 2013/0143592).
Regarding claim 45, the modified Hwang discloses pico, femto relay base station (Hwang, par.006).  However, the modified Hwang fails to teach power supply circuitry configured to supply power to the base station.
Brisebois discloses power supply circuitry configured to supply power to the base station (par.071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Hwang with the above teaching of Brisebois in order to provide transmission power of one or more antennas of  the hot spots as suggested by Brisebois (par.028). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642